DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 08/16/2021.  The arguments set forth are addressed herein below.  Claims 1-7, 10-20, and 22 remain pending, currently, no Claims have been newly added, and no Claims have been currently canceled.  Currently, no Claims have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2008/0288590 A1) (henceforth, “Lynch”) in view of Curley et al. (US 2017/0291068 A1) (henceforth, “Curley”) in further view of Siddique et al. (US 2013/0215116 A1) (henceforth, “Siddique”).
Regarding claims 1 and 15, Lynch teaches a system and a method for generating a play, comprising:
a processor (e.g., host server 104 including a processor in Para. 19); and
a memory coupled to the processor (e.g., host server 104 including memory which is capable of running a coaching program 122 in Para. 19), the memory storing instructions which when executed by the processor cause the system to perform a method for managing a play, the method comprising:
drawing the play via an electronic forum (e.g., an application program 124 
posting the play to the electronic forum (e.g., storing play diagrams on the host server database in Para. 29);
providing access to the play to a user via the electronic forum (e.g., the player profiles enable each group participant involved in a session to view the coaching program 122 on their display 110 and in this way, the group participant can view a diagram through their own point-of-view in Para. 28); 
receiving an edit to the play from the user (e.g., once selected, a group participant can view, edit, or animate the selected diagram in Para. 29);
editing the play (e.g., once selected, a group participant can view, edit, or animate the selected diagram in Para. 29);
providing the edited play (e.g., Diagrams can be stored on the database 126 to the library for access at a later time by the group participants or others in Para. 29);
creating a team, the team comprising a plurality of team members (e.g., the registration data 156 can be used to determine each participants associated team (i.e., a group of players) in Para. 21);
assigning access rights to the plurality of team members (e.g., each group of participants designates a session facilitator, wherein the rest of the group participants are participants but not designated as a facilitator in Para. 25, additionally, registration data for a user includes a password and can be used to determine each participants level of access to the programs (i.e., assigned access rights) in Para. 21 and Para. 24-26);
providing access to the play based on the rights of the plurality of team members (e.g., facilitator that is responsible for scheduling and managing a session and the rest of the participants can view and edit diagrams, etc. in Para. 24-26 and Para. 28-29);
facilitating a common board for the plurality of team members (e.g., see webpage as shown in Fig. 5 and Para. 26); and
modifying the play based on an input from at least one team member of the plurality of team members who has the access rights (e.g., facilitator that is responsible for scheduling and managing a session and the rest of the participants can view and edit diagrams, etc. wherein a participant uses a password and has level of access to the programs in Para. 25, Para. 28-29, and Para. 21).
But Lynch although teaching a “diagram library,” “[t]he session facilitator can select layouts from different sports, such as baseball, soccer, basketball, football, 
But Lynch as modified by Curley although teaching the “coaching program 122 allows a group of participants through the interfacing program 114 of each client device 102 to access the host server 104 simultaneously to collaborate for a coaching session” and “the session facilitator selects from various buttons # to sketch diagrams that appear on the display” (Lynch - Para. 25 and Para. 27), lacks in explicitly teaching users 
Regarding claim 13, Lynch as modified by Curley teaches the limitations as disclosed above as well as teaching the method for generating and managing play in an electronic forum substantially as described above including: creating a team, the team comprising a plurality of team members (Lynch - e.g., the registration data 156 can be used to determine each participants associated team (i.e., a group of players) in Para. 21); and sharing the play with the plurality of team members (Lynch - e.g., the player 
But Lynch as modified by Curley although teaching the “coaching program 122 allows a group of participants through the interfacing program 114 of each client device 102 to access the host server 104 simultaneously to collaborate for a coaching session” and “the session facilitator selects from various buttons # to sketch diagrams that appear on the display” (Lynch - Para. 25 and Para. 27), lacks in explicitly teaching users can draw together.  In a related disclosure, Siddique teaches online methods of collaboration in community environments, interacting with other users of the system 10, the community module 52 allows users to interact with one another through use of their respective models, and sporting events may be planned in the hangout zone (see Abstract and Para. 118).  More particularly, Siddique teaches applications may be used in sync with other users and/or other autonomous devices, and/or other devices controlled by users, for example, Whiteboard is an application that allows users to draw on a board synchronously with other users, wherein, Whiteboard can be used between friends, colleagues, clients and family members for both work and entertainment purposes (See Para. 358).  Siddique states that “humans will continue to remain human; the human instinct to form communities, stay connected, interact and collaborate still exists” and “[t]here is a need to facilitate and ease these processes in a new era of ever-growing population and information where time is precious” (Para. 3).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the collaborative coaching session of Lynch to 
Regarding claims 2 and 16, Lynch further teaches enabling at least one of audio or video communication among users via the electronic forum (e.g., host server 104 can facilitate one-way voice communication between one participant, such as the session facilitator, and all the other participants in Para. 30).
Regarding claims 3 and 17, Lynch further teaches the drawing comprises using symbolism to define moves of the plurality of players (e.g., the session facilitator can select player icons, such as X's or O's, running and passing lines, or moving ball icons in Para. 27).
Regarding claims 4 and 18, Lynch further teaches the drawing defining location of players for a field game (e.g., player icons, such as, X’s and O’s used to identify player locations in football in Para. 27).
Regarding claims 5 and 19, Lynch as modified by Curley and Siddique teaches performing sharing the play (Lynch - e.g., the player profiles enable each group participant involved in a session to view the coaching program 122 and the group participant can view a diagram in Para. 28); bookmarking the play (Curley – labeling in Para. 48); and generating categories and sub-categories for the play (Curley – e.g., selecting a group of plays (i.e., a category) and labeling plays as run plays and pass plays, etc. (i.e., sub-categories) in Para. 66-67 and Para. 70).
Regarding claims 6 and 20, Lynch as modified by Curley and Siddique teaches enabling searching of the plurality of players (Lynch - e.g., the system includes a home page including a menu offering coach/player search 150 in Para. 20); commenting on 
Regarding claims 7 and 14, Lynch further teaches generating playbook from the play and one or more plays, the play and the one or more plays having at least one common characteristic (e.g., diagrams can be stored on the database for access at a later time by the group participants, wherein a coach can create and store a personalized playbook of diagrams (wherein all the plays are created by a specific coach, i.e., a common characteristic) in Para. 29).
Regarding claim 10, Lynch further teaches assigning an administrator having admin rights to the team (e.g., each group of participants designates a session facilitator in Para. 25).
Regarding claim 11, Lynch further teaches the plurality of team members comprise at least one of a member and a leader (e.g., each group of participants designates a session facilitator, wherein the rest of the group participants are participants but not designated as a facilitator in Para. 25).
Regarding claim 12, Lynch further teaches the play is accessible when at least one of an administrator or a leader is present in a war room comprising the play (e.g., the client device 102 for the session facilitator displays a facilitator console (i.e., war .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Curley in view of Siddique in further view of Ahmed et al. (US 2008/0301290 A1) (henceforth, “Ahmed”).
Regarding claim 22, Lynch as modified by Curley and Siddique teaches storing drawn plays (Lynch – e.g., creating and storing playbooks in Para. 29) and deleting plays (Lynch – e.g., erasing plays) but fails to explicitly disclose storing a pre-determined amount of plays and deleting plays other than the pre-determined number of last drawn plays.
However, in a related disclosure, Ahmed teaches managing common side information, a global common side information table including entries for the side information is maintained (see abstract).  More particularly, Ahmed teaches when the side information database 314 is full and space is required so that new side information can be stored (i.e., storing a pre-determined amount of information), the process of selecting which side information to delete is implementation-dependent and may be based on various known rules such as First-In-First-Out (FIFO) (i.e., deleting the oldest information other than the pre-determined amount of current information), Least Recently Used (LRU), Least Recently Used-Size Adjusted and Popularity Aware (LRU-SP), or any of the other well-known algorithms (Para. 109).  Ahmed states that “when . 
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues, “Applicants respectfully traverse the rejections the claims. The Office Action dated April 14, 2021 (p. 7) (as did the Final Office Action dated September 18, 2020 (p. 7)) states that neither Lynch nor Curley, nor their combination teach a “teaching users can draw together.” However, this is not what the claim recites. Specifically, claim 1 recites “facilitating a common board where the team members can draw plays together” (emphasis added), for example, and Siddique does not disclose this. S.0iddique, for example, does not disclose drawing plays and does not disclose team members. Siddique has nothing to do with sports at all. Consequently, this limitation is not disclosed by Lynch, Curley or Siddique, nor their combination. Additionally, the actual limitation (“facilitating a common board where the team members can draw plays together’) is not actually addressed in the Office Action dated April 14, 2021 (p. 7-8).”
Examiner respectfully disagrees.
DONNER TECHNOLOGY v PRO STAGE GEAR, CAFC, November 9, 2020).
Regarding claim 1, Applicant argues, “In Siddique, the timing for a social event can be decided, but there is no disclosure of planning the execution of a sporting event itself, much less planning what a specific team will do in a sporting event.
Furthermore, the Office Action (/d.) cites a “whiteboard,” an application used for collaborating for apparel shopping (]358), but this does not disclose anything related to sports. There is no disclosure of the “whiteboard” being used for team members drawings sports plays together, and claim 1, for example, requires “facilitating a common board where the team members can draw plays together.” (Emphasis added).

Examiner respectfully disagrees.
As shown above, Siddique does disclose planning the execution of a sporting event itself and/or sharing work related to sports.  Thus, such planning and/or sharing of work related to sports is analogous to the Lynch reference.  Additionally, the problem to be solved by the claimed invention cannot be defined so narrowly as to rule out any consideration of art outside the inventor’s field of endeavor (See DONNER TECHNOLOGY v PRO STAGE GEAR, CAFC, November 9, 2020).
Regarding claim 1, Applicant argues, “Applicants respectfully submit that the combination of Siddique with Curley and Lynch is improper and made purely with the hindsight of the disclosure of the present application. Applicants note that “[i]t is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant’s structure as a template and selecting elements from references to fill the gaps. Interconnect Planning, 774 F.2d at 1143, 227 U.S.P.Q. (BNA) at 551.” Jn Re Jeffrey B. Gorman, 933 F.2d 982 (Fed. Cir. 1991). Applicants respectfully submit that one of ordinary skill in the art would not have combined these references in the manner contended, without the hindsight reconstruction of the claimed invention.

In the present case, the Office Action relied on the step of facilitating a common board where the team members draw plays together to allegedly support the combination of Lynch, Curley, and Siddique. However, the step of facilitating a common board where the team members draw plays together is absent from the cited art and is only present in Applicant’s specification. Due to the lack of this feature in the cited art in such manner and the fact that it is only present on the record in Applicants’ specification, it logically follows that the step of facilitating a common board where the team members draw plays together has been improperly gleaned from Applicants’ own specification and that the combination of Lynch, Curley, and Siddique is an exercise of impermissible hindsight. Accordingly, it is respectfully submitted that the combination is improper and respectfully requested that the rejection be withdrawn.”
Examiner respectfully disagrees.
Lynch clearly discloses team members using a common board for drawing plays.  Wherein Lynch discloses, the session facilitator utilizes the client device 102 to access the home page 140 and select the coaching program 122, other group participants utilize the other client devices 102 to access the home page 140 and select the coaching program 122, the host server 104 transmits the coaching program 122, in the form of a web page 136 as shown in FIG. 5, to each client device 102, where it is displayed on each display 110 (i.e., a common board for drawing plays as shown in Fig. 5 and Para. 26).  The only aspect not taught by Lynch is drawing together which is In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Thus, the combination of Lynch, Curley, and Siddique is not improper hindsight. 
Regarding claim 1, Applicant argues, “Applicants also respectfully submit that Siddique is non-analogous art and should not be combined with Curley and Lynch on that basis. (M.P.E.P. §2141.01(a)(1).) Siddique is from a disparate field as the present application as well as Curley and Lynch, and Siddique has nothing to do with sports, team members, coaches, plays or clipboards. Siddique involves on online apparel modeling system (“[t]he methods and systems are related to an online apparel modeling system that allows users to have three-dimensional models of their physical profile created.” Abstract; 99), for example, but is clearly not in the same field as either the present application nor Curley and Lynch. Since the field of Siddique is disparate from the present application and also the other cited references, the references should not be combined. (See M.P.E.P. §2141.01(a)(1).) “[T]he question is whether an inventor would look to this particular art to solve the particular problem at hand.” Circuit Check Inc. v. Oxq Inc., No. 2015-1155 (Fed. Cir. 2015).”
Examiner respectfully disagrees.
As shown above, Siddique does disclose planning the execution of a sporting event itself and/or sharing work related to sports.  Thus, such planning and/or sharing of DONNER TECHNOLOGY v PRO STAGE GEAR, CAFC, November 9, 2020).
Regarding claim 1, Applicant argues, “Furthermore, Siddique is also not reasonably pertinent to the problem to be solved and is similarly consequently non-analogous art. M.P.E.P. §2141.01(a)(I)) holds that the problem being solved is the inventor ’s problem, not the problem in the cited reference. And the inventor’s problem being solved is gleaned from the specification. “In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification.” (M.P.E.P. §2141.01(a)(1)). The problem, as shown in §2 of the specification involves sports coaches designing plays for sports teams. “Sports coaches, often, have a requirement of designing slash drawing plays in developing strategies, sharing the plays and collaborating on the play strategies with either players or other team members . . . However, the manual creation and sharing of the play strategies is very cumbersome and inefficient.” ({[2).
A reference about online apparel modeling and shopping (Siddique), for example, is not pertinent, and one of ordinary skill in the art would not look to such a reference to solve it.”
Examiner respectfully disagrees.
As shown above, Siddique does disclose planning the execution of a sporting event itself and/or sharing work related to sports.  Thus, such planning and/or sharing of DONNER TECHNOLOGY v PRO STAGE GEAR, CAFC, November 9, 2020).
Regarding claim 5, Applicant argues, “For example, claim 5 recites “[‘]he method as claimed in claim 1, further comprising performing at least: sharing the play; bookmarking the play; and generating categories and sub- categories for the play,’ which is not taught or suggested by Lynch, Curley, and Siddique (emphasis added).
The Office Action relies on paragraph [0028] of Lynch for rejecting claim 5. Lynch describes an application program that allows users to access a coaching program on a host server through interfacing program on a client device. A user interacts with the application program by entering data with an input device, in this case by selecting the coaching program. The application program generates additional web pages and interacts with a database and the client device in order to provide the coaching program to the user. The coaching program displays a sketchpad feature in the form of a web page, to each client device, where it is displayed on each display. Using the input device, the session facilitator selects from various buttons to sketch diagrams that appear on the display. For example, the session facilitator can select layouts from different sports. Further, video clips can be imported and associated with sessions. The coaching program allows a group of participants through the interfacing program of each client device to access the host server simultaneously to collaborate for a coaching session. See Lynch, paragraphs [0020], [0025], [0027], and [0028].

Further, Curley and Siddique are not contended to teach nor do they teach the above- mentioned features of claim 5. Therefore, Lynch, either alone or in combination with Curley and Rekimoto fails to disclose the features of claim 5.”
Examiner respectfully disagrees.
As shown in the rejection above, Lynch as modified by Curley teach sharing the play, such that the player profiles enable each group participant involved in a session to view the coaching program 122 on their display 110 with a personalized webpage corresponding to their player profile, in this way, the group participant can view a diagram through their own point-of-view (i.e., a play is shared with group participants, See Para. 28). Wherein Curley discloses, the coach can create a playbook within the present invention by selecting, labeling, and submitting strategies, formations, and plays within the playbook module 104 (i.e., bookmarking a play in Para. 48). And generating categories and sub-categories, wherein Curley teaches selecting a group of plays that are similar in style and structure (i.e., a category, such as offensive plays or defensive plays) and the coach can label plays as run plays (i.e., a sub-category of offensive plays). (See Para. 66-67 and Para. 70 of Curley) 
Regarding claim 6, Applicant argues, “Further, claim 6 recites “[f]he method as claimed in claim 1, further comprising enabling at least: searching of the plurality of 
The Office Action relies on paragraph [0020] of Lynch for rejecting claim 6. However, Applicants submit that Lynch merely described that the system includes a homepage including a menu offering coach/player search. However, Lynch fails to describe that the players can comment on the play. Lynch further fails to describe that the players can share the play outside the electronic forum. Lynch also fails to describe searching for events associated with sport of the play and rights management on the play.
Further, Curley and Siddique are not contended to teach nor do they teach the above- mentioned features of claim 6. Therefore, Lynch, either alone or in combination with Curley and Siddique fails to disclose the features of claim 6.”
Examiner respectfully disagrees.
Applicant’s assertion is not accurate as the rejection of claim 6 above relies on multiple cited paragraphs from Lynch, Curley, and Siddique.  Wherein Lynch, Curley, and Siddique, as discussed above, are analogous.   Claim 6 is rejected wherein Lynch as modified by Curley, and Siddique teach enabling searching of the plurality of players (Lynch - e.g., the system includes a home page including a menu offering coach/player search 150 in Para. 20); commenting on the play (Lynch- e.g., question or comment in Para. 31); sharing the play outside the electronic forum (Siddique – e.g., file sharing in Para. 274); searching for events associated with sport of the play (Curley – e.g., 
Regarding claim 22, Applicant argues, “With respect to claim 22, Applicants respectfully traverse the rejection and the combination of Ahmed. The claim recites “storing a pre-determined number of last drawn plays; and deleting plays other than the pre-determined number of last drawn plays,” but the alleged reference Ahmed has nothing to do with sports and even the alleged argument (Office Action, p. 11-12) does not discuss the actual limitation regarding the “last drawn plays,” except to admit that Lynch, Curley and Siddique do not “disclose storing a pre-determined amount of plays and deleting plays other than the pre-determined number of last drawn plays.” There is no argument that Ahmed actually discloses these missing limitations (Id.), and it does not.
Applicants also respectfully submit that the combination of Ahmed with respect to claim 22 is improper and with impermissible hindsight. Applicants also respectfully submit that Ahmed has nothing to do with sports and should not be combined whereas it is non-analogous art. It is also not reasonably pertinent to the problem the inventors of the present application were solving.”
Examiner respectfully disagrees.
DONNER TECHNOLOGY v PRO STAGE GEAR, CAFC, November 9, 2020).  Furthermore, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight seasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Thus, the combination including Ahmed is not improper hindsight. 
In light of the above analysis, the claimed invention fails to demonstrate patentability over the prior art and knowledge of one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715